ORDER

PER CURIAM.
Appellants Josephine and Andrew Guas-to (collectively “Guastos”) appeal from a judgment of the Circuit Court of Franklin County divesting and foreclosing them of any and all rights, title, and interest to five real properties; and declaring Respondent Deborah Anselmo (“Deborah”) to be the title owner of said properties. Guastos also appeal from a judgment finding them jointly and severally liable for Civil Conspiracy and liable for attorney fees and costs incurred. In addition, Guastos allege that the trial court erred in entering judgment for Deborah in that the trial court lacked subject matter jurisdiction over the cause, and that the trial court’s jurisdiction was precluded by the exclusive jurisdiction of the probate court. Lastly, Guastos allege that the trial court erred in entering judgment for Deborah in that the pleadings fail to state a cause of action upon which relief could be granted. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Ruie 84.16(b).